                    IN THE UNITED STATES DISTRICT
                 COURT FOR THE DISTRICT OF COLORADO

 Case No. 17-cv-01013-DDD-MEH

 CECIL MASON,
 TERRY PHILLIPS,
 SPENCER BREWER, and
 LEROY BAKER,

       Plaintiffs,

 v.

 RICK RAEMISCH, in his official capacity,
 ETHAN KELLOGG, in his individual capacity,

       Defendants.


                                      ORDER


      This case centers on an incident that occurred in April 2016 in which pepper

spray was discharged into a multipurpose room at the Sterling Correctional

Facility, which Plaintiffs claim resulted in their inability to hold religious services

that day. Defendants have filed a Motion for Summary Judgment (Doc. 128) seeking

the dismissal of the remaining claims against them. For the reasons that follow, the

Court GRANTS the Motion.

 I.   BACKGROUND

      On April 15, 2016, Defendant Ethan Kellogg, a corrections officer at Sterling

Correctional Facility, went to a multipurpose room to finish preparing canteen

items for distribution. At some point while working in the multipurpose room, he

discharged pepper spray into the room. Mr. Kellogg asserts that he did so
accidentally as he bent over to pick up a box, and that because the pepper spray had

been accidentally sprayed onto his shirt, he did not think the air in the room had

been heavily contaminated and that it still would be usable. Defendants’ Ex. A-1 at

¶¶ 19, 25 (Doc. 128-1).

       Plaintiffs dispute that Mr. Kellogg discharged the pepper spray accidentally,

and have produced an expert report by Kamran Loghman, who opined among other

things that the “[t]he probability of an accidental discharge by officer Kellogg is

remote and unlikely,” and that based on his knowledge of the trigger mechanism on

a pepper spray canister, “the probability of an accidental discharge with [Mr.

Kellogg’s] belly . . . is very unlikely.” Plaintiffs’ Ex. 1 at 15 (Doc.131-1).

       The multipurpose room was scheduled to be used by Plaintiffs Donell Blount,

Cecil Mason, Terry Phillips, Spencer Brewer, and Leroy Baker – all of whom are

inmates at Sterling Correctional Facility and are practicing Muslims – for a weekly

Islamic congregational prayer service. Upon entering the room, Plaintiffs were

exposed to the pepper spray, causing burning to their noses, throats, and exposed

skin. Because of the pepper spray discharge, Plaintiffs were not able to conduct

their prayer service that day. Plaintiffs further contend that the pepper spray

discharge “is part of a larger culture of animus toward practicing Muslims at

Sterling.” Plaintiffs’ Resp. at 13 (Doc.131). After the incident, Mr. Blount filed

grievances regarding Defendant Mr. Kellogg’s use of pepper spray and pursued

administrative remedies through CDOC’s established grievance system. Plaintiffs’




                                              2
Ex. 8 (Doc. 131-8). Although Mr. Blount thus exhausted all the available

administrative remedies, none of the other Plaintiffs did so.

      The Plaintiffs jointly filed this lawsuit, although their precise claims varied

somewhat. They all brought claims against Mr. Kellogg in his individual capacity

for (1) excessive use of force in violation of their Eighth Amendment rights, (2)

violation of their First Amendment right to free exercise of religion, and

(3) violation of their Equal Protection rights. See 2d Am. Compl. (Doc. 119) (First,

Second, and Fifth Claims). They also each sued Defendant Rick Raemisch, in his

official capacity as Executive Director for the Colorado Department of Corrections,

for violation of the Religious Land Use and Institutionalized Persons Act. Id. (Sixth

Claim). Mr. Blount additionally sued Defendants Jeffrey Quinlan and David

Scherbarth for excessive use of force in violation of the Eighth Amendment, and

retaliation for engaging in protected speech. Id. (Third and Fourth Claims). Mr.

Blount was dismissed from this case on February 27, 2019 (Doc. 130) pursuant to a

joint motion filed by Mr. Blount and the Defendants. (Doc. 129). As a result, the

only remaining claims in this case are those asserted by the current Plaintiffs

against Mr. Kellogg and Mr. Raemisch: the First, Second, Fifth and Sixth.

II.   ANALYSIS

      The purpose of a summary judgment motion is to assess whether trial is

necessary. White v. York Int’l Corp., 45 F.3d 357, 360 (10th Cir. 1995). Summary

judgment is appropriate if there is no genuine dispute of material fact and the

movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(c); Adamson v.



                                           3
Multi Community Diversified Servs., Inc., 514 F.3d 1136, 1145 (10th Cir. 2008). A

fact is material if it could affect the outcome of the suit under governing law; a

dispute of fact is genuine if a rational jury could find for the nonmoving party on the

evidence presented. Id. If a reasonable juror could not return a verdict for the

nonmoving party, there is no need for a trial and summary judgment is

proper. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

      The party moving for summary judgment bears the burden of demonstrating

no genuine issue of material fact exists. Adamson, 514 F.3d at 1145. Where, as here,

the moving party does not bear the ultimate burden of persuasion at trial, it may

satisfy this burden by demonstrating a lack of evidence for an essential element of

the non-movant’s claim. Id. That is, if a defendant shows entitlement to summary

judgment, it becomes a plaintiff’s “burden as the non-movant to set forth specific

facts demonstrating that there was a genuine issue for trial as to those material

matters for which she carried the burden of proof.” Reynolds v. Sch. Dist. No. 1,

Denver, Colo., 69 F.3d 1523, 1531 (10th Cir. 1995).

      In deciding whether the moving party has carried its burden, courts do not

weigh the evidence and instead must view it and draw all reasonable inferences

from it in the light most favorable to the non-moving party. Adamson, 514 F.3d at

1145. Neither unsupported conclusory allegations nor a “mere scintilla” of evidence,

however, are sufficient to create a genuine dispute of material fact on summary

judgment. Maxey v. Rest. Concepts II, LLC, 654 F. Supp. 2d 1284, 1291 (D. Colo.

2009). And “[i]f a party fails to properly support an assertion of fact or fails to



                                            4
properly address another party’s assertion of fact, the court may . . . consider the

fact undisputed for the purposes of the motion.” Fed. R. Civ. P. 56(e)(2).

      A.     Exhaustion of Administrative Remedies

      Congress has declared in the Prisoner Litigation Reform Act that “[n]o action

shall be brought with respect to prison conditions . . . by a prisoner confined in any

jail, prison, or other correctional facility until such administrative remedies as are

available are exhausted.” 42 U.S.C. § 1997e(a). The exhaustion requirement means

the prisoner must give the prison’s grievance system “a fair opportunity to consider

the grievance,” which requires the complaining prisoner to follow “all of the steps

laid out in the prison system’s grievance procedure.” Little v. Jones, 607 F.3d 1245,

1249 (10th Cir. 2010) (citing Woodford v. Ngo, 548 U.S. 81, 90 (2006)).

             1.     Vicarious Exhaustion

      It is undisputed that Mr. Mason, Mr. Phillips, Mr. Brewer, and Mr. Baker did

not pursue their own administrative remedies concerning the incident giving rise to

this case. They note instead that their co-plaintiff, Donell Blount, whose claims

have since been dismissed from this case, filed a grievance with CDOC on behalf of

himself “and several other Muslims.” Plaintiffs argue that “[i]n cases where

numerous inmates are affected, exhaustion by a group representative – usually a

named class member – will satisfy the administrative exhaustion requirement.”

Plaintiffs’ Resp. at 14 (Doc. 131). This Court declines to extend vicarious exhaustion

to the circumstances presented here.




                                           5
      The doctrine of vicarious exhaustion is inapplicable outside the context of

class actions. In fact, it is not just “usually” the case that vicarious exhaustion

involves a class member: every case cited by the Plaintiffs for this proposition does

so. Compare Plaintiffs’ Resp. at 14 (Doc. 131) with Decoteau v. Raemisch, 304 F.R.D.

683, 687 (D. Colo. 2014) (class action); Chandler v. Crosby, 379 F.3d 1278, 1287

(11th Cir. 2004) (same); Gates v. Cook, 376 F.3d 323, 330 (5th Cir. 2004) (same);

Jackson v. Dist. of Columbia, 254 F.3d 262, 269 (D.C. Cir. 2001) (same). And indeed,

the Tenth Circuit has not adopted the doctrine in any context, but has held that to

the extent it exists, the doctrine would not apply outside of class actions: “Although

we agree . . . that the vicarious exhaustion rule might save [plaintiffs’] claims if the

district court had certified a class of prisoners (assuming, without deciding, that

this circuit would follow the vicarious exhaustion rule), the district court did not

certify a class here.” McGoldrick v. Werholtz, 185 Fed. App’x 741, 743-44 (10th Cir.

2006)).

      Where vicarious exhaustion has been adopted in prisoner class action cases,

courts have reasoned that requiring every class member to exhaust their

administrative remedies could place an “intolerable burden upon the inmate review

system.” Chandler, 379 F.3d at 1287. In addition, “where the composition of the

class is subject to constant change beyond the class members’ control, it could be

extraordinarily difficult for all class members to exhaust administrative remedies

before filing suit.” Id. These rationales have no application outside the class action

context. E.g., Rumsey v. Michigan Dep’t of Corrections, No. 1:10-cv-880, 2013 WL



                                            6
5517888, at *2 (W.D. Mich. Oct. 1, 2013) (“even if . . . ‘vicarious exhaustion’ in the

class action context is appropriate, the rationale underlying such simply does not

extend to the present circumstance”).1

      Plaintiffs’ response is twofold. One, they assert that the Plaintiffs and former

plaintiff Mr. Blount are similarly situated and therefore Mr. Blount’s grievances

should be considered – effectively seeking back-door class certification. This the

Court cannot do. See Shook v. El Paso County, 386 F.3d 963, 971-72 (10th Cir. 2004)

(class may be certified only if plaintiffs satisfy the four threshold requirements of

Fed. R. Civ. P. 23(a) and the action falls within one of the three categories listed in

Fed. R. Civ. P. 23(b)).

      Two, they argue that Section 1997e(a) should not apply here because “the

very structure of the grievance process at CDOC militates against filing multiple

individual grievances for any single incident” and because of a “culture of

retaliation” at the CDOC. Plaintiffs’ Resp. at 15 (Doc. 131). Plaintiffs, however, have

cited to no authority for the proposition that such contentions can overcome the



1 See also Castillon v. Corrections Corp. of Am., No. 1:12-cv-00559, 2013 WL
2446480, at *11 (D. Idaho Jun. 4. 2013) (“Even if vicarious exhaustion is sometimes
permissible, it most certainly does not apply in this case, which is not a class
action.”); Taylor v. Lindamoon, No. 1:16-cv-00048, 2017 WL 4176338, at * (M.D.
Tenn. Sept. 19, 2017) (vicarious exhaustion inapplicable to non-class action claim);
Duckett v. Fuller, No. 6:13-CV-01079-JMC, 2013 WL 6181417, at *3 (D.S.C. Nov. 22,
2013) (same); Boyer v. Taylor, No. CIV.A. 06-694-GMS, 2013 WL 1332443, at *4 (D.
Del. Mar. 30, 2013) (same); Shabazz v. Virginia Dep’t of Corrections, No. 3:10CV638,
2011 WL 4025264, at *4 (E.D. Va. Sept. 9, 2011) (same); Mathis v. GEO Group, Inc.,
No. 2:08–CT–21–D, 2011 WL 2899135 at *5 n. 4 (E.D.N.C., Jul. 18, 2011) (same);
Heng v. Donald, No. 7:08-CV-5 HL, 2011 WL 925726, at *5 (M.D. Ga. Jan. 25, 2011)
(same); J.P. v. Taft, 439 F. Supp. 2d 793, 822 n.27 (S.D. Ohio 2006) (same).


                                            7
PLRA’s exhaustion requirement, and in fact they are contradicted by the law and

the record. First, as discussed above, not a single federal court has extended

vicarious exhaustion for any reason outside the context of class actions, and the

Court declines to do so here.

       Second, Plaintiffs’ characterization of CDOC’s regulations is inaccurate. They

assert that that AR 850-04 IV.E(6) “provides a specific mechanism for responding to

incidents which affect a larger group of inmates without requiring each individual

inmate to file a grievance and without providing a written response to each inmate

who decides to file a formal grievance.” Plaintiffs’ Resp. at 13 (Doc. 131). That

characterization is inaccurate. While it is true that section IV.E(6) allows CDOC to

respond in a single response to multiple grievances by multiple inmates involving

the same subject matter, it does not allow for inmates to rely on another’s

grievance. Indeed, the regulations make clear that inmates must file their own

grievances. See AR 850-04 III.H (defining “offender grievance” as “[a] written

complaint by an offender filed on his/her own behalf’”); see also AR 850-04 IV.D(5)

(“An offender may only pursue a grievance concerning a problem that affects the

offender personally . . . .”).

       Finally, other than generalized assertions, Plaintiffs have produced no

evidence of a “culture of retaliation,” nor any evidence that they themselves had

ever been retaliated against for filing grievances. Plaintiffs point to the fact that the

CDOC regulations allow for the imposition of penalties for filing multiple frivolous

grievances. This is not proof of a “culture of retaliation,” but merely a reasonable



                                            8
effort by the CDOC to protect against abuses of its grievance system. And no

Plaintiff has suggested that he was actually subjected to this penalty for use of the

grievance system. Cf. Walker v. Michigan Dep’t of Corrections, 128 Fed. App’x 441,

445 (6th Cir. 2005) (the right to file institutional grievances without being subject to

retaliation extends only to non-frivolous grievances).

                                    *      *        *

      Because none of the remaining Plaintiffs in this case exhausted their

administrative remedies, which is a mandatory prerequisite to filing claims in

court, their claims must be dismissed. Porter v. Nussle, 534 U.S. 516, 524 (2002). As

the Tenth Circuit has explained, however, “a dismissal based on lack of exhaustion

should ordinarily be without prejudice” because “failure to exhaust administrative

remedies is often a temporary, curable, procedural flaw.” Fitzgerald v. Corrections

Corp. of America, 403 F.3d 1134, 1139 (10th Cir. 2005) (internal quotations,

citations, and alterations omitted). The Court does so here even though it

recognizes, just as the Fitzgerald Court did, that the time frame for recourse to

administrative remedies may have expired for Plaintiffs. Id. Nevertheless, a

plaintiff “may not successfully argue that he had exhausted his administrative

remedies by, in essence, failing to employ them and since he may now be time

barred from pursuing them, they are exhausted by default.” Id. (quoting Jernigan v.

Stuchell, 304 F.3d 1030, 1033 (10th Cir. 2002)).2



2Defendants also argued that summary judgment should be granted because Mr.
Kellogg is entitled to qualified immunity and that the evidence does not support
Plaintiffs’ RLUIPA claims. Because the Court grants summary judgment based on
                                           9
III.   CONCLUSION

       For the foregoing reasons, the Motion is GRANTED and Plaintiffs’

remaining claims against Defendants Kellogg and Raemisch are DISMISSED

without prejudice. The Court further ORDERS that the motion hearing set for July

30, 2019 is hereby VACATED.

       Dated: July 2, 2019.
                                       BY THE COURT:


                                       s/Daniel D. Domenico
                                       Daniel D. Domenico
                                       United States District Judge




the Plaintiffs’ failure to exhaust, it declines to address Defendants’ arguments on
the merits. See 42 U.S.C. § 1997e(c)(2).
                                          10
